Exhibit 10.1

 

AMENDMENT TO SPONSOR EARNOUT LETTER

 

May 9, 2019

 

This Amendment (this “Amendment”) to the Sponsor Earnout Letter (as defined
below) is made and entered into as of the date first written above by and among
Thunder Bridge Acquisition, Ltd., a Cayman Islands exempted company (“Parent”),
Thunder Bridge Acquisition LLC, a Delaware limited liability company
(“Sponsor”), and Hawk Parent Holdings LLC, a Delaware limited liability company
(the “Company”). Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Sponsor Earnout Letter (and to the extent not
defined therein, the Merger Agreement).

 

WHEREAS, Parent, Sponsor and the Company (collectively, the “Parties”) have
entered into that certain letter agreement, dated as of January 21, 2019 (as
amended, including by this Amendment, the “Sponsor Earnout Letter”); and

 

WHEREAS, the parties to the Merger Agreement are entering into a Second
Amendment to Agreement and Plan of Merger on or about the date hereof (the
“Second Merger Agreement Amendment”), and in connection with the Second Merger
Agreement Amendment, Sponsor is willing to forfeit additional Founder Shares,
subject additional Founder Shares to vesting, and forfeit the 8,480,000 Parent
Warrants (the “Sponsor Warrants”) initially purchased by Sponsor in a private
placement in connection with Parent’s IPO that are otherwise owned by Sponsor as
of the Closing after giving effect to any transfers in connection with any
Additional Equity Financing.

 

WHEREAS, the Parties now desire to amend the Sponsor Earnout Letter on the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in accordance with the terms of the Sponsor Earnout Letter,
the Parties hereto, intending to be legally bound, do hereby acknowledge and
agree as follows:

 

1. Amendments to Sponsor Earnout Letter.

 

(a) Section 1 of the Sponsor Earnout Letter is hereby amended to delete such
section in its entirety and replace it with the following:

 

“1.Sponsor hereby agrees that prior to the Closing it shall enter into an Escrow
Agreement with Surviving Pubco and Continental Stock Transfer and Trust, as
escrow agent (the “Escrow Agent”), in substantially the form attached as Exhibit
A hereto (the “Sponsor Escrow Agreement”), and upon and subject to the Closing,
Sponsor shall (i) deliver to the Surviving Pubco for cancellation by the
Surviving Pubco (x) 2,335,000 of the Founder Shares and (y) any of the 8,480,000
Parent Warrants (“Sponsor Warrants”) initially purchased by Sponsor in a private
placement in connection with Parent’s IPO that are otherwise owned by Sponsor as
of the Closing after giving effect to any transfers in connection with any
Additional Equity Financing and (ii) deposit 2,965,000 of the Founder Shares
(together with any equity securities paid as dividends or distributions with
respect to such shares or into which such shares are exchanged or converted, and
in each case only to the extent held in the Sponsor Escrow Account, the “Sponsor
Escrow Shares”) into a segregated escrow account (the “Sponsor Escrow Account”)
with the Escrow Agent, to be held, along with any other dividends, distributions
or other income on the Sponsor Escrow Shares (“Escrow Earnings”), in the Sponsor
Escrow Account and disbursed in accordance with the terms of this Agreement and
the Sponsor Escrow Agreement. The number of Founder Shares and Sponsor Warrants
to be cancelled and/or deposited into escrow pursuant to this Section 1 shall be
equitably adjusted for stock splits, stock dividends, reorganizations,
combinations, recapitalizations and similar transactions affecting the Surviving
Pubco Class A Shares, Sponsor Warrants or Successor Shares after the date of
this Agreement.”

 



 

 

 

(b) Section 7 of the Sponsor Earnout Letter is hereby amended to increase the
Parent Expense Cap from $20,000,000 to $21,750,000.

 

(c) Section 8 of the Sponsor Earnout Letter is hereby amended to delete clause
(iii) in the proviso thereof and replace it with the following: “(iii) prior to
the Closing, Sponsor may not transfer in excess of 1,462,335 Founder Shares in
the aggregate without the prior written consent of the Company”.

 

(d) Section 14(a) of the Sponsor Earnout Letter is hereby amended to replace the
last sentence thereof and replace it with the following: “For the avoidance of
doubt, the Parent Transaction Expenses shall (i) exclude (A) any Transaction
Expenses or other costs or expenses incurred by the Company or any of its
Subsidiaries, (B) any Parent Indebtedness and (C) incremental fees incurred
specifically in relation to the Delayed Draw Facility (as defined in the
Registration Statement) (including legal fees incurred specifically with respect
to the negotiation of that agreement and not any other portion of the Debt
Financing), and (ii) include the costs and expenses payable to Chapman and
Cutler LLP (subject to clause (i)(C) above), Ellenoff Grossman & Schole LLP,
Grant Thornton and Morgan Stanley;”

 

2. Transfer of Sponsor Warrants. The Parties hereby acknowledge and agree that
in connection with the Approved Equity Financing (as defined in the Second
Merger Agreement Amendment) the Sponsor has agreed pursuant to the Approved
Lock-Up Agreements (as defined in the Second Merger Agreement Amendment) to
transfer a total of 8,000,000 Sponsor Warrants (after giving effect to the
Parent Warrant Amendment (as defined in the Second Merger Agreement Amendment)
and Section 3 below) to the Approved Equity Investors (as defined in the Second
Merger Agreement Amendment) that are parties to the Approved Lock-Up Agreements,
subject to the terms and conditions set forth therein, and the Parties hereby
approve and consent to such transfer of Sponsor Warrants.

 

3. Waiver of Right to Cash from Parent Warrant Amendment. Subject to the
effectiveness of the Parent Warrant Amendment, Sponsor hereby waives any rights
that it might otherwise have to receive any cash payment for the Sponsor
Warrants (including any Sponsor Warrants to be transferred to Approved Equity
Investors as described in Section 2 above) pursuant to the Parent Warrant
Amendment.

 

4. Miscellaneous. The provisions of Section 13 and Section 14 of the Sponsor
Earnout Letter shall apply mutatis mutandis to this Amendment. Any reference to
the Sponsor Earnout Letter in the Sponsor Earnout Letter or any other agreement,
document, instrument or certificate entered into or issued in connection
therewith shall hereinafter mean the Sponsor Earnout Letter, as amended by this
Amendment (or as the Sponsor Earnout Letter may be further amended or modified
after the date hereof in accordance with the terms thereof).

 

[Signature Pages Follow]

 

2

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the day and
year first written above.

 

  COMPANY:      



HAWK PARENT HOLDINGS LLC

      By: /s/ John A. Morris     Name: John A. Morris     Title: Chief Executive
Officer

  

  PARENT:       THUNDER BRIDGE ACQUISITION, LTD.       By: /s/ Gary A. Simanson
    Name: Gary A. Simanson     Title: Chief Executive Officer

   

  SPONSOR:       THUNDER BRIDGE ACQUISITION LLC       By: /s/ Gary A. Simanson  
  Name: Gary A. Simanson     Title: President

 

[Signature Page to Amendment to Sponsor Earnout Letter]

 

 

 



 

